DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 21-40 are directed to receiving identifiers, tracking locations of items, assigning identifiers (items) to a first or second position of a sorting apparatus (shelf), sending signal to sorting apparatus and updating indicators corresponding to the first or second position, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process or machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 21 (and similarly claims 31 and 40) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A computer-implemented system for sorting items into a sorting apparatus, the system comprising: 
a sorting apparatus comprising a first position and a second position; 
a memory storing operations; and 
at least one processor configured to execute the operations for: 
receiving one or more item identifiers associated with one or more orders; 
tracking locations of one or more items corresponding to the one or more item identifiers; 
assigning the one or more item identifiers to either the first position or the second position based on a corresponding order; 
sending a control signal to the sorting apparatus to finalize the first position or the second position based on an indication that a subset of the one or more items are delayed; and 
updating one or more indicators corresponding to the first position or the second position associated with the control signal.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a sorting apparatus”, “a memory” and “at least one processor” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “sorting apparatus”, “memory” and “at least one processor” language, “receiving one or more item identifiers associated with one or more orders; tracking locations of one or more items corresponding to the one or more item identifiers; assigning the one or more item identifiers to either the first position or the second position based on a corresponding order; 
sending a control signal … to finalize the first position or the second position based on an indication that a subset of the one or more items are delayed; and updating one or more indicators corresponding to the first position or the second position associated with the control signal” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers a fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “tracking locations of one or more items corresponding to the one or more item identifiers; assigning the one or more item identifiers to either the first position or the second position based on a corresponding order; … finalize the first position or the second position based on an indication that a subset of the one or more items are delayed; and 
updating one or more indicators corresponding to the first position or the second position…” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional element – “sorting apparatus”, “memory” and “at least one processor”.  The “sorting apparatus”, “memory” and “at least one processor” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“a sorting apparatus”, 
“a memory” and 
“at least one processor”,
“an indicator light, a toggle switch, or a lever”, and
“a handheld scanning device comprising a optical sensor”.
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in column 1, line 21-column 2, line 60, column 28, lines 21-45 and column 29, lines 11-31 of United States Patent No. 8,718,814 B1 to Clark et al. (“Clark”), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,718,814 B1 to Clark et al. (“Clark”) in view of United States Patent Application Publication No. 2014/0279272 A1 to Inman et al. (“Inman”).
As per claims 21, 31 and 40, the claimed subject matter that is met by Clark includes:
A computer-implemented system for an efficient sortation of items by a user working under a limited access to information, the system comprising (Clark: Abstract and Fig. 11): 
a sorting apparatus comprising a first position and a second position (Clark: Fig.11, 356); 
a handheld scanning device comprising an optical sensor a memory storing operations (Clark: column 16, lines 21-44, column 23, lines 53-61 and Fig. 11, 396); and 
at least one processor configured to execute the operations for (Clark: column 38, lines 21-58): 
tracking locations of one or more items associated with one or more orders (Clark: column 22, line 49-column 23, line 38 and column 24, lines 3-19); 
scanning one or more item identifiers corresponding to a subset of the one or more items using the handheld scanning device (Clark: column 23, lines 53-61);  
assigning a first subset of the one or more item identifiers associated with a first order to the first position (Clark: column 23, line 39-column 24, line 2); 
receiving an indication (Clark: column 23, line 39-column 24, line 2); 
sending a control signal to the sorting apparatus to finalize the first position based on the indication (Clark: column 23, line 39-column 24, line 2); and 
updating one or more indicators corresponding to the first position associated with the control signal (Clark: column 23, line 39-column 24, line 2).
Clark fails to specifically teach an indication that a first item associated with the first order is delayed based on the tracked locations of the one or more items. The Examiner provides Inman to teach and disclose this claimed feature.
The claimed subject matter that is met by Inman includes:
an indication that a first item associated with the first order is delayed based on the tracked locations of the one or more items (Inman: ¶¶ 0014 and 0025)
Clark teaches a system and method for sorting items on a sorting apparatus. Inman teaches a comparable system and method for sorting items on a sorting apparatus that was improved in the same way as the claimed invention. Inman offers the embodiment of an indication that a first item associated with the first order is delayed based on the tracked locations of the one or more items. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the delay indication as disclosed by Inman to the system and method for sorting items on a sorting apparatus as taught by Clark for the predicted result of improved systems and methods for sorting items on a sorting apparatus. No additional findings are seen to be necessary. 
As per claims 22 and 32, the claimed subject matter that is met by Clark and Inman includes:
wherein tracking locations of one or more items corresponding to the one or more item identifiers comprises: scanning the one or more item identifiers on the one or more items; and determining the locations of the one or more item identifiers based on where the scanning took place (Clark: column 23, lines 39-67).
The motivation for combining the teachings of Clark and Inman are discussed in the rejection of claims 21 and 31, and are incorporated herein.
As per claims 23 and 33, the claimed subject matter that is met by Clark and Inman includes:
wherein assigning the one or more item identifiers comprises: assigning a first subset of the one or more item identifiers corresponding to a first order to the first position; and assigning a second subset of the one or more item identifiers corresponding to a second order to the second position (Clark: column 23, lines 39-67 and column 24, lines 20-55 and Fig. 11).
The motivation for combining the teachings of Clark and Inman are discussed in the rejection of claims 21 and 31, and are incorporated herein.
As per claims 24 and 34, the claimed subject matter that is met by Clark and Inman includes:
wherein assigning the one or more item identifiers comprises outputting, to a user, at least one of a visual, acoustic, or tactile signal corresponding to the first position or the second position (Clark: column 23, lines 39-67).
The motivation for combining the teachings of Clark and Inman are discussed in the rejection of claims 21 and 31, and are incorporated herein.
As per claims 26 and 36, the claimed subject matter that is met by Clark and Inman includes:
wherein the subset of the one or more items correspond to a single order (Clark: column 24, lines 3-19).
The motivation for combining the teachings of Clark and Inman are discussed in the rejection of claims 21 and 31, and are incorporated herein.
As per claims 27 and 37, the claimed subject matter that is met by Clark and Inman includes:
wherein the indication that the subset of the one or more items are delayed is determined based on a length of time elapsed from assigning the subset of the one or more items to either the first position or the second position (Inman: ¶ 0025).
The motivation for combining the teachings of Clark and Inman are discussed in the rejection of claims 21 and 31, and are incorporated herein.
As per claims 28 and 38, the claimed subject matter that is met by Clark and Inman includes:
wherein the indication that the subset of the one or more items are delayed is determined based on the locations of the subset of the one or more items being far away from the sorting apparatus (Inman: ¶ 0025).
The motivation for combining the teachings of Clark and Inman are discussed in the rejection of claims 21 and 31, and are incorporated herein.
As per claim 30, the claimed subject matter that is met by Clark and Inman includes:
wherein the one or more indicators comprise at least one of an indicator light, a toggle switch, or a lever (Clark: column 23, lines 39-67).
The motivation for combining the teachings of Clark and Inman are discussed in the rejection of claim 21, and are incorporated herein.

Claims 25, 29, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Inman as applied in claims 21 and 31, and further in view of United States Patent Application Publication No. 2009/0081008 A1 to Somin et al. (“Somin”).
As per claims 25 and 35, Clark and Inman fail to specifically teach wherein assigning the one or more item identifiers is based on a total weight of the one or more items corresponding to a same order. The Examiner provides Somin to teach and disclose this claimed feature.
The claimed subject matter that is met by Somin includes:
wherein assigning the one or more item identifiers is based on a total weight of the one or more items corresponding to a same order (Somin: ¶ 0047)
Clark and Inman teach systems and methods for sorting items on a sorting apparatus. Somin teaches a comparable system and method for sorting items on a sorting apparatus that was improved in the same way as the claimed invention. Somin offers the embodiment of wherein assigning the one or more item identifiers is based on a total weight of the one or more items corresponding to a same order. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the weight as disclosed by Somin to the systems and methods for sorting items on a sorting apparatus as taught by Clark and Inman for the predicted result of improved systems and methods for sorting items on a sorting apparatus. No additional findings are seen to be necessary. 
As per claims 29 and 39, the claimed subject matter that is met by Clark, Inman and Somin includes:
wherein the indication that the subset of the one or more items are delayed is determined based on a manual determination by a user (Somin: ¶ 0057).
The motivation for combining the teachings of Clark, Inman and Somin are discussed in the rejection of claims 25 and 35, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627